Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-27, 34-35, 38-43, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “generating and withdrawing is accomplished by…” in line 17 renders the claim indefinite because it is unclear whether the limitation is referring to the withdrawing of line 4 and returning of line 9 or different withdrawing and returning.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 26, 27, 34, 35, 38-43 and 45-50 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0059371 (hereinafter referred as “Shevitz”), in view of Evaluation of scaling parameters towards an improved process development strategy for CHO cell perfusion cultures-step-wise scale-up from 15 mL to 5 L, Thesis for obtaining the degree of Master of Science in the Pharmaceutical Biotechnology Course by Nicolas Marx, Hamburg University of Applied Sciences Faculty of Life Sciences (hereinafter referred as “Marx”), and US 2014/0287509 (hereinafter referred as “Sharei”).
Regarding claims 26 and 34, Shevitz teaches a method of perfusing cells in a cell culture media across an alternating tangential flow perfusion filter (1) comprising withdrawing a volume of cells in a cell culture media from a process vessel (2) through a lumen (17) of one or more hollow fiber filters (5) into a retentate chamber (45 or 43) of the ATF filter, wherein the distal housing portion of the ATF is in direct contact with the cell culture media in said process vessel (the media supplied to the ATF, passes through the lumens to the retentate chamber); and returning the cells in the cell culture media through the lumen of the one or more hollow fiber filter (through reversed 
Shevitz also teaches an adapter is provided which is well suited to recovering small volumes from the vessel [0117]. Shevitz does not disclose withdrawing a volume from about 0.5 mL to about 5 mL of cells in cell culture media from a process vessel having a capacity of no more than 15 mL. However, selecting volume of cells to withdraw or selecting size of the vessel is mere scaling of the apparatus of Shevitz which would have been an obvious matter of choice to once of ordinary skill in the art. It has been held that “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled" See In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Marx discloses perfusion of cells using 3 different vessels having capacity ranging from 15 mL to 5L (Page 2, figure. 2-1; page 9, figure 2-3; page 11, figure 2-5). Marx also discussing scaling down and scaling up of experiments (refer page 6, 15, 20). One of ordinary skill in the art would have had a reasonable expectation of success in scaling down the apparatus and/or process of Shevitz to withdraw cells in cell culture media ranging in volume from about 0.5 mL to about 5mL in a vessel having a capacity of no 
Modified Shevitz does not teach that withdrawing and returning are effected by generating an alternating pressure with a pipette. 
Sharei teaches a microfluidic system including microfluidic channel (abstract). Cells are moved, e.g., pushed, through the channels or conduits by application of pressure. A cell driver can apply the pressure. A cell driver can include, for example, a pressure pump, a gas cylinder, a compressor, a vacuum pump, a syringe, a syringe pump, a peristaltic pump, a manual syringe, a pipette, a piston, a capillary actor, and gravity [0011]. Sharei also discloses that displacement based flow systems can also be used (e.g., syringe pump, peristaltic pump, manual syringe or pipette, pistons, etc.) [0101]. Therefore, Sharei establishes that pipette is a known device for transfer of fluid in same category as pumps. One of ordinary skill in the art would have had a reasonable expectation of success in using a known device such as pipette in the method of modified Shevitz to provide fluid transport. The Supreme Court in KSR Int'l Co. v. Teleflex Inc.,
Regarding claim 27, modified Shevitz teaches limitations of claim 26 as set forth above. Modified Shevitz does not disclose that the volume of cell culture media, which collects in said permeate chamber, ranges from about 25 µL to about 1000 µL. However, scaling up or down the device and process parameters to achieve desired volume of cells and permeation of cells would have been an obvious matter of design choice to one of ordinary skill in the art. It has been held that “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled" See In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). It has also been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 35, modified Shevitz teaches limitations of claim 31 as set forth above. Shevitz does not disclose that the volume of cell culture media, which is deposited into the permeate chamber, ranges from about 10 µL to about 300 µL. However, selecting volume of cells is mere scaling of the apparatus of Shevitz which would have been an obvious matter of choice to once of ordinary skill in the art. It has been held that “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled" See In re Rinehart
Regarding claim 38, Shevitz further discloses that the cells in cell culture media are withdrawn and returned over multiple cycles of alternating tangential flow of cells in cell culture media over a porous wall of said one or more hollow fiber filters (the ATF filter is a repeatedly alternating or reversing flow; also refer [0004], [0010]-[0015]).
Regarding claim 39, the limitation of performing the method intermittently is merely stopping and starting the process which would have been an obvious matter of choice to one of ordinary skill in the art. One of ordinary skill in the art would have expected to run the process intermittently to change/replace the sample in the vessel or when desired concentration is achieved from the sample in vessel.
Regarding claim 40, Shevitz discloses that it is known in the art to replenish with fresh medium ([0005], [0152], [0161]). Simple substitution of medium to be treated would have been obvious to one of ordinary skill in the art once the desired treatment has been achieved.
Regarding claim 41, selecting amount of pressure required to perform the filtration through the hollow fiber membranes would have been an obvious matter of design choice to enable passing of fluid across the membrane without damaging integrity of the filter. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 42, Shevitz discloses that replenishing removed waste medium with fresh medium is known in the art ([0005], [0152], [0161]).
Regarding claims 43 and 45, modified Shevitz teaches limitations of claim 42 as set forth above. Shevitz does not disclose that about 1 mL to about 3mL of fresh 
Regarding claims 46 and 49, Shevitz teaches a method of harvesting a cell product from a cell culture, the method comprising (a) culturing cells in a culture media in a process vessel (2), the process vessel connected to an alternating tangential flow device (1) having microfiltration membrane (paragraph [0059]), wherein a housing portion of the ATF device is in direct contact with the culture media in the process vessel (the culture media from the process vessel is transferred into the ATF filter for filtration); transferring the culture media between the process vessel and ATF device by generating alternating positive and negative pressure (by pump 4) and thereby causing the cell product to pass through the one or more hollow fiber filters and into a permeate chamber (11), and recoverying the cell product from the permeate chamber (by outlet 12, line 13 and pump 14). Shevitz discloses that “Normally the vessel is connected to the adapter by a line that allows fluid flow but, if desired, the vessel can be connected directly to the adapter or the adapter may form part of the vessel where part or the entire content of the vessel may be contained within the adapter” [0056], and also discloses that a connecting line can be used to provide connection between the vessel and the filter [0058]. Making the connection permanent or removable would have been an obvious matter of design choice to one of ordinary skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), The court held that "if it were 
Shevitz does not disclose culturing cells in a starting volume of 15 mL or less of culture media in a process vessel having capacity of no more than 15 mL. However, selecting size of the vessel is mere scaling of the apparatus of Shevitz which would have been an obvious matter of choice to once of ordinary skill in the art. It has been held that “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled" See In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Marx discloses perfusion of cells using 3 different vessels having capacity ranging from 15 mL to 5L (Page 2, figure. 2-1; page 9, figure 2-3; page 11, figure 2-5). Marx also discussing scaling down and scaling up of experiments (refer page 6, 15, 20). One of ordinary skill in the art would have had a reasonable expectation of success in scaling down the apparatus and/or process of Shevitz to use process vessel having a size no more than 15 mL because Marx discloses that it is known in the art to use apparatus with lower volume capacity vessels.
Modified Shevitz does not teach that withdrawing and returning are effected by generating an alternating pressure with a pipette. 
Sharei teaches a microfluidic system including microfluidic channel (abstract). Cells are moved, e.g., pushed, through the channels or conduits by application of pressure. A cell driver can apply the pressure. A cell driver can include, for example, a KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that may support a conclusion of obviousness include: Use of known technique to improve similar devices (methods, or products) in the same way; Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, MPEP 2143. In this instance, use of pipette is a known technique for transfer of fluids in microfluidic devices.
Regarding claim 47, Shevitz also teaches refilling the process vessel with a desired volume of culture media and repeating the transferring and recovering steps ([0005], [0152], [0161]).
Regarding claims 48 and 50, Marx discloses use of mutiwell plate as process vessel (refer fig. 2-3). Shevitz disclose that fluid connector may also be partitioned to access more than one port on the process vessel or multiple vessels or multiple enclosed reactor systems, as the need arises [0110]. Selection of a known process .
Response to Arguments
Applicant’s arguments with respect to Claims 26, 27, 30-32, 34, 35, 38-43 and 45 have been rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. Appln. Pub. No. 2015/0247114 to Gebauer (hereinafter "Gebauer") in view of Cunha et al. (2015) J. Biotechnol. 213:97-108 (hereinafter "Cunha"), U.S. Appln. Pub. No. 2013/0059371 to Shevitz (hereinafter "Shevitz") and U.S. Appln. Pub. No. 2014/0287509 to Sharei et al. (hereinafter "Sharei") have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to the argument that the system of Shevitz is a complicated system that is simply not adaptable for small scale use is not found to be persuasive because there is not indication in the disclosure of Shevitz that the system cannot be scaled down; and applicant has not provided any persuasive evidence indicating that the system of Shevitz cannot be scaled down.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PRANAV N PATEL/Primary Examiner, Art Unit 1777